DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer Jones et al. (US 2013/0079787).
 	Regarding claim 1, Spencer Jones et al. disclose a cutting guide, comprising a handle portion (24); and a terminal portion (16 + 20) extending from the handle portion, the terminal portion comprising a flat portion (see figure below) having a bottom side (36) and a corner (see figure below); a post (12/26) extending from the bottom side; and an upwardly sloping wall (see figure below) extending from the corner.
    PNG
    media_image1.png
    559
    911
    media_image1.png
    Greyscale
 	Regarding claim 2, Spencer Jones et al. disclose the terminal portion further comprises a downwardly sloping wall (see figure below) between the flat portion and the handle portion. 	Regarding claim 3, Spencer Jones et al. disclose the terminal portion comprises a polycarbonate or metal terminal portion (¶63). 	Regarding claim 4, Spencer Jones et al. disclose the handle portion comprises a .

    PNG
    media_image2.png
    647
    750
    media_image2.png
    Greyscale

 	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christie et al. (US 2014/0257300).
 	Regarding claim 1, Christie et al. disclose a cutting guide, comprising a handle portion (102); and a terminal portion (14) extending from the handle portion, the terminal portion comprising a flat portion having a bottom side (120) and a corner (see figure below); a post (118) extending from the bottom side; and an upwardly sloping wall (88/92, figures 2 and 8) extending from the corner.
 	Regarding claim 7, Christie et al. disclose that the handle portion comprises an arcuate portion (see figure below).

    PNG
    media_image3.png
    337
    695
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer Jones et al. (US 2013/0079787).
 	Regarding claim 5, Spencer Jones et al. disclose the claimed invention except for an express teaching of the terminal portion has a lateral width of 10 or 11 mm. 	 It would have been obvious to one having ordinary skill in the art at the time of filing to have constructed the terminal portion to have a lateral with of 10 or 11 mm, since both Spencer Jones et al. and Applicant’s invention are directed to patellar cutting guides for the removal of patellar bone tissue. 	Regarding claim 9, Spencer Jones et al. disclose the upwardly sloping wall has a length of 6 mm (¶96), instead of 6.1 mm as claimed.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the upwardly sloping wall to be 6.1 mm in length instead of 6.0 mm as the device would perform equally well with a length of 6.1 mm as both are used as guides in the removal of patellar bone tissue. 	Regarding claim 10, Spencer Jones et al. disclose the claimed invention except for the flat portion has a length of 10 mm. 	It would have been obvious to one having ordinary skill in the art at the time of filing to have constructed the flat portion to have a length of 10 mm, since both Spencer .
 	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US 2014/0257300). 	Regarding claim 6, Christie et al. disclose that the corner forms an acute angle (see figure below) with respect to it and the bottom side, but fails to expressly teach or disclose that the angle is 30 degrees.

    PNG
    media_image4.png
    545
    522
    media_image4.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the acute angle of Christie et al. to be 30 degrees at would perform 
 	Regarding claim 8, Christie et al. disclose that the post is cylindrical (figure 3), but fails to expressly teach or disclose the cylinder has a diameter of 2 mm and a height of 4 mm. 	 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cylindrical post of Christie et al. to be 2 mm in diameter and 4 mm in length as these are sufficient dimensions for anchoring the cutting guide to the target bone for subsequent cutting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775